            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 1 of 9




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS


LOCAL UNION NO. 226 I.B.E.W. OPEN END                         )
PENSION TRUST, a Trust Fund,                                  )
                                                              )
           and                                                )
                                                              )
SHAWN SMITH and ROBERT BAUSCH                                 )
TRUSTEES OF LOCAL UNION NO. 226 I.B.E.W.                      )
OPEN END PENSION TRUST,                                       )
                                                              )
           and                                                )
                                                              )
LOCAL UNION NO. 226 I.B.E.W. OPEN END HEALTH &                )
WELFARE TRUST, a Trust Fund,                                  )
                                                              )
           and                                                )
                                                              )
SHAWN SMITH and ROBERT BAUSCH                                 )
TRUSTEES OF LOCAL UNION NO. 226 I.B.E.W.                      )
OPEN END HEALTH & WELFARE TRUST,                              )     No.
                                                              )
                                                              )
                                            Plaintiffs,       )
                                                              )
           vs.                                                )
                                                              )
MAY ELECTRIC, INC.                                            )
                                                              )
[SERVE:                Jennifer L. May                        )
                       Registered Agent                       )
                       150 SW 33rd Street                     )
                       Topeka, KS 66611]                      )
                                                              )
                                            Defendant.        )


                                              COMPLAINT

                                                    COUNT I


           Come now Plaintiffs, Local Union No. 226 I.B.E.W. Open End Pension Trust, a Trust Fund,

and Shawn Smith and Robert Bausch, duly appointed and acting Trustees of the Local Union No.

226 I.B.E.W. Open End Pension Trust who are authorized to maintain this action on behalf of the



{00447710;IBEW2619-104;ADS }                              1
            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 2 of 9




Pension Trust and all the Trustees of the Local Union No. 226 I.B.E.W. Open End Pension Trust,

and, for their cause of action under Count I against Defendant, state:

           1.          This action arises under and jurisdiction is founded on Section 502 and Section 515

of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"), 29 U.S.C. §

1132 and 29 U.S.C. § 1145.

           2.          Plaintiffs, Shawn Smith and Robert Bausch, are duly appointed and acting Trustees

of the Local Union No. 226 I.B.E.W. Open End Pension Trust who are authorized to maintain this

action on behalf of the Pension Trust and all the Trustees of the Local Union No. 226 I.B.E.W. Open

End Pension Trust; Plaintiff, Local Union No. 226 I.B.E.W. Open End Pension Trust (hereinafter

referred to as "Plaintiff Fund"), is a trust fund existing and established pursuant to the Labor

Management Relations Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Fund is

an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. § 1003.

           3.          Said Plaintiff Fund was established on January 1, 1969, pursuant to the collective

bargaining agreement entered into between the Kansas Chapter, National Electrical Contractors

Association, Inc. (hereinafter referred to as "Association") and International Brotherhood of Electrical

Workers Local Union No. 226, AFL-CIO (hereinafter referred to as "Union"); that the Trust Agreement

establishing the Plaintiff Fund was amended and revised effective June 2, 1999.

           4.          The situs of the Plaintiff Fund is the City of Topeka, Kansas, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Kansas and the aforementioned Federal laws.

           5.          Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor with

copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. § 1132(h) by

depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.



{00447710;IBEW2619-104;ADS }                            2
            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 3 of 9




           6.          Defendant May Electric, Inc. is a Kansas corporation doing business in the State of

Kansas, and at all times material herein employed electricians performing work covered by the

collective bargaining agreement herein mentioned.

           7.          In the ordinary course of business, Defendant annually engages in substantial dollar

volume in business with persons, firms and corporations which are engaged in businesses affecting

commerce within the meaning of the Labor Management Relations Act, as amended, 29 U.S.C. §

151, and 29 U.S.C. § 185.

           8.          At all times material herein, Defendant stipulated and agreed to be bound by the

terms and conditions of collective bargaining agreement then in effect and that would

subsequently be in effect between the Association and the Union; that Defendant is thereby bound

by all collective bargaining agreement in effect on said date and subsequent thereto.

           9.          At all material times herein, Electrician employees of the Defendant were

employed under the terms of the above referenced collective bargaining agreement between the

Association and the Union under which Defendant agreed, among other things, to pay and

contribute to Plaintiff Fund various sums per hour for each employee covered by and subject to

said agreement; and to submit written reports within ten days after the last day of the preceding

month for the hours worked during said preceding month; that said reports should list the names

and hours worked and the amounts contributed for each such employee of Defendant.

           10.         An audit of Defendant's books and records for the period January 1, 2017 through

December 31, 2018, shows that Defendant owes Plaintiffs ELEVEN THOUSAND, NINE HUNDRED SIXTY-

EIGHT AND 10/100 ($11,968.10) DOLLARS in unpaid fringe benefit contributions, TWO THOUSAND, TWO

HUNDRED SEVENTY-SEVEN AND 01/100 ($2,277.01) DOLLARS as and for liquidated damages and ONE

THOUSAND, ONE HUNDRED SIXTY-SEVEN AND 45/100 ($1,167.45) DOLLARS                as and for interest.

           11.         Defendant has failed and refused to submit correct remittance reports and correct

contributions to Plaintiffs from January 1, 2019, to date, and Plaintiffs are unable to determine the



{00447710;IBEW2619-104;ADS }                            3
            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 4 of 9




total amount of contributions owed by Defendant without an accounting of the books and records of

Defendant covering the period January 1, 2019, to date.

           12.         That the Defendant is required by Section 209 of ERISA, 29 U.S.C. § 1059, to

maintain records with respect to each employee sufficient to determine the benefits due or which

may become due to such employees.

           13.         Under the agreement hereinabove mentioned, Defendant likewise agreed, among

other things, to be bound by the terms and provisions of the Trust Agreement, as amended, under

which the said Plaintiff Fund is administered and to allow an official agent of the Board of Trustees

of said Plaintiff Fund, upon request, during regular business hours, to inspect and make copies

of any and all records of Defendant pertaining to compensation paid to employees, hours worked

by employees, monies withheld from employees for taxes paid on account of employees and

other records relevant to and of assistance in determining whether Defendant's obligations under

said agreement to make payments to said Plaintiff Fund have been faithfully performed.

           14.         The collective bargaining agreement and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court

costs incurred to enforce payments from an employer in default.

           15.         The collective bargaining agreement and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance

of work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate

bond guaranteeing performance under the Trust Agreement, as amended

           16.         Plaintiffs are without an adequate remedy at law and will suffer immediate, continuing

and irreparable injury, loss and damage unless Defendant is ordered to specifically perform all

obligations on Defendant's part required to be performed under the collective bargaining agreement

and Trust Agreement, as amended, and herein referred to.

{00447710;IBEW2619-104;ADS }                             4
            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 5 of 9




           17.         Defendant is required by Section 515 of ERISA, 29 U.S.C. § 1145 to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of the

aforesaid collective bargaining agreement and Trust Agreement, as amended; and this action is

brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said Defendant's obligations

under Section 515 of ERISA.

           18.         That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys' fees;

and their cost of this action.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2019, to date;

           B.          For judgment against Defendant in the amount of ELEVEN THOUSAND, NINE HUNDRED

SIXTY-EIGHT          AND       10/100 ($11,968.10) DOLLARS in unpaid fringe benefit contributions, TWO

THOUSAND, TWO HUNDRED SEVENTY-SEVEN AND                 01/100 ($2,277.01) DOLLARS as and for liquidated

damages and ONE THOUSAND, ONE HUNDRED SIXTY-SEVEN AND 45/100 ($1,167.45) DOLLARS for

interest due and owing for the period January 1, 2017 through December 31, 2018; and for

judgment against Defendant in a sum equal to the number of hours found by said accounting to have

been worked and/or paid to employees covered by said agreement times the hourly amounts due

under said agreement for the period January 1, 2019, to date;

           C.          For judgment against Defendant for liquidated damages;

           D.          For judgment against Defendant for interest on the unpaid fringe benefit

contributions;



{00447710;IBEW2619-104;ADS }                             5
            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 6 of 9




           E.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause;

           F.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause;

           G.          For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended;

           H.          For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employee;

           I.          For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs;

           J.          For judgment against Defendant for costs incurred in this action; and

           K.          For such other relief as the Court may deem appropriate.


                                                    COUNT II

           Come now Plaintiffs, Local Union No. 226 I.B.E.W. Open End Health & Welfare Trust, a Trust

Fund, and Shawn Smith and Robert Bausch, duly appointed and acting Trustees of the Local Union

No. 226 I.B.E.W. Open End Health & Welfare Trust who are authorized to maintain this action on

behalf of the Welfare Trust and all the Trustees of the Local Union No. 226 I.B.E.W. Open End Health

& Welfare Trust, and, for their cause of action under Count II against Defendant, state:

           1.          Plaintiffs, Shawn Smith and Robert Bausch, are duly appointed and acting Trustees

of the Local Union No. 226 I.B.E.W. Open End Health & Welfare Trust who are authorized to maintain

this action on behalf of the Welfare Trust and all the Trustees of Local Union No. 226 I.B.E.W. Open

End Health & Welfare Trust; Plaintiff Local Union No. 226 I.B.E.W. Open End Health & Welfare Trust

(hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to the

{00447710;IBEW2619-104;ADS }                             6
            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 7 of 9




Labor Management Relations Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff

Fund is an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. § 1002.

           2.          Said Plaintiff Fund was established on January 1, 1966, pursuant to the collective

bargaining agreement entered into between the Kansas Chapter, National Electrical Contractors

Association, Inc. (hereinafter referred to as "Association") and International Brotherhood of Electrical

Workers Local Union No. 226, AFL-CIO (hereinafter referred to as "Union"); that the Trust Agreement

establishing the Plaintiff Fund was amended and revised effective June 2, 1999.

           3.          An audit of Defendant's books and records for the period January 1, 2017 through

December 31, 2018, shows that Defendant owes Plaintiffs ELEVEN THOUSAND, THREE HUNDRED

EIGHTY-FIVE AND                03/100 ($11,385.03) DOLLARS in unpaid fringe benefit contributions, TWO

THOUSAND, THREE HUNDRED NINETY-THREE AND                62/100 ($2,393.62) DOLLARS as and for liquidated

damages and ONE THOUSAND, TWO HUNDRED THIRTEEN AND 67/100 ($1,213.67) DOLLARS as and for

interest.

           4.          Plaintiffs hereby incorporate, adopt, and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Eleven (11), Twelve

(12), Thirteen (13), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of

Count I of the within Complaint.


           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2019, to date;

           B.          For judgment against Defendant in the amount of ELEVEN THOUSAND, THREE

HUNDRED EIGHTY-FIVE AND 03/100 ($11,385.03) DOLLARS in             unpaid fringe benefit contributions, TWO

THOUSAND, THREE HUNDRED NINETY-THREE AND                62/100 ($2,393.62) DOLLARS as and for liquidated

damages and ONE THOUSAND, TWO HUNDRED THIRTEEN AND 67/100 ($1,213.67) DOLLARS for interest

due and owing for the period January 1, 2017 through December 31, 2018; and for judgment

{00447710;IBEW2619-104;ADS }                             7
            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 8 of 9




against Defendant in a sum equal to the number of hours found by said accounting to have been

worked and/or paid to employees covered by said agreement times the hourly amounts due under

said agreement for the period January 1, 2019, to date;

           C.          For judgment against Defendant for liquidated damages;

           D.          For judgment against Defendant for interest on the unpaid fringe benefit

contributions;

           E.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause;

           F.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause;

           G.          For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended;

           H.          For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employee;

           I.          For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect to

the reporting and payment of fringe benefit contributions to the Plaintiffs;

           J.          For judgment against Defendant for costs incurred in this action; and

           K.          For such other relief as the Court may deem appropriate.




{00447710;IBEW2619-104;ADS }                             8
            Case 2:21-cv-02062-HLT-TJJ Document 1 Filed 02/03/21 Page 9 of 9




                                         Respectfully Submitted,

                                         ARNOLD, NEWBOLD, SOLLARS & HOLLINS,
                                         P.C.



                                         /s/ Bradley J. Sollars____________
                                         Bradley J. Sollars, KS No. 21673


                                         /s/ Aaron D. Schuster____________
                                         Aaron D. Schuster, KS No. 25567
                                         1100 Main Street, Suite 2001
                                         Kansas City, Missouri 64105
                                         (816) 421-5788
                                         FAX (816) 471-5574
                                         Attorneys for Plaintiffs




{00447710;IBEW2619-104;ADS }                9
